Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 1/11/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10642029 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Amendment
	An examiner’s amendment to the record appears below.  Should the changes an/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	Authorization for this examiner’s amendment was given in a telephone interview with Benjamin L. Volk, Jr., Attorney of record at 314 552 6352 during ongoing communications between 1/21/22 and 1/28/22 (see attached interview summary).
Amendment
	The claims are amended as follows:

--1.  (currently amended)  A scanner apparatus comprising:
	a first , wherein the first mirror is scanable;
	a second , wherein the second mirror is scanable;;
	a lens that is positioned optically upstream from the first 
third , wherein the third mirror has a reflective face that is elliposoidally concave in three dimensions and reimages light from the first mirror onto the second mirror.

2.  (currently amended)  The apparatus of claim 1 further comprising:
	a light source positioned optically upstream from the lens, wherein the light source is configured to transmit light through the lens onto the first third third 

3.  (currently amended)  The apparatus of claim 2 arranged as a ladar transmitter, the apparatus further comprising:
	a beam scanner controller configured to (1) scan the first 
	a processor in cooperation with the light source and the beam scanner controller, the processor configured to intelligently select, via compressive sensing, a subset of range points for targeting with light from the light source via the first third 

4.  (currently amended)  The apparatus of claim 3 wherein the first and second 

5.  (currently amended)  The apparatus of claim 4 wherein the first third defined by the ellipsoidally concave reflective face, (1) the first ly concave reflective face 

6.  (currently amended)  The apparatus of claim 5 wherein the ellipsoid has a major axis and an axis of symmetry along the major axis, and wherein the ellipsoidally concave reflective face centered off the axis of symmetry.

7.  (currently amended)  The apparatus of claim 1 wherein an ellipsoid defined by the ellipsoidally concave reflective face 

8.  (currently amended)  The apparatus of claim 7 wherein the ellipsoid 

9.  (currently amended)  The apparatus of claim 1 wherein the first 

10.  (currently amended)  The apparatus of claim 1 wherein the first 

11.  (currently amended)  The apparatus of claim 1 further comprising:
	a beam scanner controller configured to (1) scan the first 

12.  (currently amended)  The apparatus of claim 1 wherein the first and second 

13.  (currently amended)  The apparatus of claim 1 further comprising:
an optical field splitter/inverter positioned optically downstream from the first and second scan extents for the first and second 

employing a first mirror, a second mirror, and a third mirror, the method comprising:
	transmitting light toward a lens;
	the lens passing the transmitted light to [[a]] the first , wherein the first mirror is scanning;
	the first scanning mirror reflecting the transmitted light toward [[an]] the third , wherein the third mirror has a reflective face that is ellipsoidally concave in three dimensions;
	the ellipsoidally concave reflective face reimaging onto the , wherein the second mirror is scanning; and
	the second scanning mirror reflecting the reimaged 

15.  (original)  The method of claim 14 further comprising a processor intelligently selecting, via compressive sensing, a subset of range points for targeting by the ladar transmitter via the first and second scanning mirrors.

16.  (original)  The method of claim 15 wherein the first and second scanning mirrors are positioned in a side-by-side arrangement.

17.  (currently amended)  The method of claim 16 wherein the first scanning mirror, the second scanning mirror, and the third defined by the ellipsoidally concave reflective face, (1) the first scanning mirror has a central region that is positioned at a first focus of the ellipsoid, (2) the second scanning mirror has a central region that is positioned at a second focus of the ellipsoid, and (3) the third 

18.  (currently amended)  The method of claim 17 wherein the ellipsoid has a major axis and an axis of symmetry along the major axis, and wherein the ellipsoidally concave reflective face centered off the axis of symmetry.

an ellipsoid defined by the ellipsoidally concave reflective face 

20.  (currently amended)  The method of claim 19 wherein the ellipsoid 

21.  (original)  The method of claim 14 wherein the first scanning mirror and the second scanning mirror comprise MEMS mirrors.

22.  (original)  The method of claim 14 wherein the first scanning mirror and the second scanning mirror are of equal size.

23.  (original)  The method of claim 14 further comprising:
	scanning the first scanning mirror along a first axis and scanning the second scanning mirror along a second axis to define a scan pattern within a scan area such that at least one of the first scanning mirror and the second scanning mirror scans at a sinusoidal frequency.

24.  (original)  The method of any of claim 14 wherein the first and second scanning mirrors are positioned in a side-by-side arrangement.

25.  (previously presented)  The method of claim 14 further comprising:
splitting and inverting a scan area defined by the first and second scanning mirrors via an optical field splitter/inverter that is positioned optically downstream from the first and second scanning mirrors.

26.  (currently amended)  The apparatus of claim 1 wherein the third 

27.  (currently amended)  The apparatus of claim 2 wherein the transmitted light comprises a spot beam that is reflected from the first third third 

28.  (currently amended)  The apparatus of claim 27 wherein the first 

29.  (currently amended)  The apparatus of claim 27 further comprising:
	a beam scanner controller configured to (1) scan the first third third 

30.  (currently amended)  The apparatus of claim 29 wherein the beam scanner controller is further configured to sinusoidally scan the first 

31.  (currently amended)  The apparatus of claim 27 wherein the first and second 

32.  (currently amended)  The apparatus of claim 27 wherein the third 

33.  (previously presented)  The apparatus of claim 32 wherein the lens conditions the transmitted light to be collimated.

34.  (currently amended)  The method of claim 14 wherein the third 

35.  (currently amended)  The method of claim 14 wherein the transmitted light comprises a spot beam that is reflected from the first scanning mirror to the third ly concave reflective face 

36.  (previously presented)  The method of claim 35 wherein the first scanning mirror and the second scanning mirror are of equal size.

37.  (currently amended)  The method of claim 35 further comprising:
	scanning the first scanning mirror through a plurality of scan angles along a first axis;
	scanning the second scanning mirror through a plurality of angles along a second axis, wherein the first axis scan angles and the second axis scan angles in combination over time define a scan pattern within a scan area; and
	providing firing commands to a light source to trigger the transmitting step and cause transmissions of a plurality of ladar pulse shots toward a plurality of targeted locations in the scan area according to the scan pattern via reflections of the ladar pulse shots (i) from the first scanning mirror to the third third 

38.  (previously presented)  The method of claim 37 wherein the first scanning mirror scanning step comprises sinusoidally scanning the first scanning mirror through the first axis scan angles.

39.  (previously presented)  The method of claim 37 wherein the second scanning mirror scanning step comprises sinusoidally scanning the second scanning mirror through the second axis scan angles.

40.  (previously presented)  The method of claim 35 wherein the first and second scanning mirrors are positioned in a side-by-side arrangement.

third 

42.  (previously presented)  The method of claim 41 further comprising the lens conditioning the transmitted light to be collimated.

43.  (new)  The apparatus of claim 5 wherein the first and second mirrors are positioned in a side-by-side arrangement.

44.  (new)  The method of claim 17 wherein the first and second scanning mirrors are positioned in a side-by-side arrangement.
--

Allowable Subject Matter
Claims 1-44 are allowed.
Regarding claim 1, the prior art does not teach or suggest “A scanner apparatus” including the specific arrangement for “a third mirror that is positioned optically between the first mirror and the second mirror, wherein the third mirror has a reflective face that is elliposoidally concave in three dimensions and reimages light from the first mirror onto the second mirror” as set forth in the claimed combination(s).
With respect to claims 2-13, 26-33, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
Regarding claim 14, the prior art does not teach or suggest “A light steering method employing a first mirror, a second mirror, and a third mirror, the method comprising” including the specific arrangement for “wherein the third mirror has a reflective face that is ellipsoidally concave in three dimensions;” as set forth in the claimed combination(s).
With respect to claims 15-25, 34-42, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872